Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/28/21.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 7/28/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/21, 1/3/22 and 1/18/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-19 are directed to an abstract idea. Under Step 1, claims 1-19 are either apparatus, method or an article of manufacture, using claim 16 as an illustrative example, claim recites the following “ranking the process parameters concerning their impact on the final product parameters, selecting a subset of higher ranked process parameters, determining the action plan for the manufacturing method based on an output of the artificial intelligence processing”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “ranking the process parameters concerning their impact on the final product parameters” as described in [0070] constitutes a mathematical concepts such as performing mathematical calculations, “selecting a subset of higher ranked process parameters” as described in [0071] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “processing the selected subset of process parameters using artificial intelligence” as described in [0080]-[0085] entails mathematical concepts such as processing data using a series of algorithms that manipulates information through mathematical correlation. “determining the action plan for the manufacturing method based on an output of the artificial intelligence processing” as described in [0074] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 16 recites a variety of units. The units are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “a receiving unit configured for receiving a defined set of final product parameters as a target for component carriers to be manufactured and for receiving a set of process parameters, wherein the product parameters are influenceable by the set of process parameters being settable during the manufacturing method” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “a receiving unit configured for receiving a defined set of final product parameters as a target for component carriers to be manufactured and for receiving a set of process parameters, wherein the product parameters are influenceable by the set of process parameters being settable during the manufacturing method” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a receiving unit configured for receiving a defined set of final product parameters as a target for component carriers to be manufactured and for receiving a set of process parameters, wherein the product parameters are influenceable by the set of process parameters being settable during the manufacturing method” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the units are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “a receiving unit configured for receiving a defined set of final product parameters as a target for component carriers to be manufactured and for receiving a set of process parameters, wherein the product parameters are influenceable by the set of process parameters being settable during the manufacturing method” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the apparatus claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. Claim 1 further recites “defining a set of final product parameters as a target for component carriers to be manufactured”. Under Step 2A, Prong One, the claim is further directed to an Abstract idea because “defining a set of final product parameters as a target for component carriers to be manufactured” as described in [0027]-[0028] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind.
Claim 19 is a CRM claim corresponds to the apparatus claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. Claim 19 further recites “defining a set of final product parameters as a target for component carriers to be manufactured”. Under Step 2A, Prong One, the claim is further directed to an Abstract idea because “defining a set of final product parameters as a target for component carriers to be manufactured” as described in [0027]-[0028] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind.
Dependent claims 2-15 and 17-18 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, claim 15 recite claim limitations “a receiving unit”, “a ranking unit”, “a selection unit”, and “a determining unit” and claim 17 recite “a manufacturing device” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said device in the specification merely repeat the device and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, claims 15 and 17 lack support from the specification.
Claims 16 and 18, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a receiving unit”, “a ranking unit”, “a selection unit”, and “a determining unit” in claim 15 and “a manufacturing device” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said modules in the specification merely repeat the modules and its functionality without describing the corresponding structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 16 and 18, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180358271 to David.

As per claim 1, David discloses a method of planning a manufacture of component carriers (David, see Fig. 6, Fig. 8 and their corresponding paragraphs for adjusting process (i.e. manufacturing planning) for fabrications of wafers (i.e. component carriers)), comprising: defining a set of final product parameters as a target for component carriers to be manufactured, wherein the product parameters are influenceable by a set of process parameters being settable during the manufacturing method (David, see Fig. 6 steps 602, 604, Fig. 7, their corresponding paragraphs and [0119] for selecting critical dimensions (i.e. final product target parameters), wherein the product parameters are influenceable by a set of input data (i.e. process parameters being settable during the manufacturing method)), ranking the process parameter concerning their impact on the final product parameters (David, see [0066] and [0116] for determining relevant/irrelevant input data for impacting the target parameters (i.e. ranking the input data concerning their impact on the final product parameters), selecting a subset of higher ranked process parameters (David, see Fig. 6 step 606 and 610 and their corresponding paragraphs for selecting a subset of relevant input data (i.e. higher ranked process parameters)), inputting the selected subset of process parameters for processing by an artificial intelligence module (David, see Fig. 6 step 612 and their corresponding paragraphs), and determining an action plan for the manufacturing method based on an output of the artificial intelligence module (David, see Fig. 6 step 614 and Fig. 8 and their corresponding paragraphs).

Claim 16 is an apparatus claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1, David further discloses an apparatus comprising units to perform the method steps (David, see claims 19-20).

Claim 19 is an CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1, David further discloses a CRM for performing a method (David, see claims 17-18).

As per claim 2, the rejection of claim 1 is incorporated, David further discloses categorizing the process parameters into multiple categories, each category relating to an assigned manufacturing stage of the manufacturing method (David, see Fig. 2 and [0039]).

As per claim 3, the rejection of claim 2 is incorporated, David further discloses the ranking is based on the categorized process parameters (David, see Fig. 2, [0066] and [0116]).

As per claim 4, the rejection of claim 2 is incorporated, David further discloses the categorizing is based on empirical data (David, see Fig. 2 and [0026], the BRI of “at least one of the group consisting of expert knowledge, modelling, empirical data and theoretical calculations” can be “empirical data” because the usage of “at least one of”).

As per claim 5, the rejection of claim 1 is incorporated, David further discloses validating the output of the artificial intelligence module and determining the action plan based on the validated output (David, see [0125]-[0126], Fig. 8 and its corresponding paragraphs for validating the model that is the output of the artificial intelligence module using validation wafers and determining the action plan based on the validated model).

As per claim 6, the rejection of claim 1 is incorporated, David further discloses wherein the validating comprises determining whether an output of the artificial intelligence module meets at least one predefined compliance criterion (David, see [0125]-[0126] for mining whether an output of the artificial intelligence module meets a threshold accuracy (i.e. at least one predefined compliance criterion)).

As per claim 7, the rejection of claim 1 is incorporated, David further discloses wherein the ranking is based on a correlation (David, see [0066] and [0116]).

As per claim 8, the rejection of claim 1 is incorporated, David further discloses processing by the artificial intelligence module comprises processing by deep learning (David, see [0082]).

As per claim 9, the rejection of claim 1 is incorporated, David further discloses processing by the artificial intelligence module comprises processing using a neural network (David, see [0082]).

As per claim 10, the rejection of claim 1 is incorporated, David further discloses the final product parameters describe physical properties of the manufactured component carrier (David, see [0039] and [0065]).

As per claim 11, the rejection of claim 1 is incorporated, David further discloses the final product parameters are not directly adjustable during the manufacturing method (David, see [0039] and [0065], CD-SEM are not directly adjustable during the manufacturing method).

As per claim 12, the rejection of claim 1 is incorporated, David further discloses the process parameters are directly adjustable during the manufacturing method (David, see Fig. 6 step 604, Fig. 7, their corresponding paragraphs, [0087] and [0119] for adjusting lithography apparatus parameters/control knob).

As per claim 13, the rejection of claim1 is incorporated, David further discloses discarding another subset of lower ranked process parameters (David, see [0116]).

As per claim 14, the rejection of claim 1 is incorporated, David further discloses storing data obtained during carrying out the method in a database for training the artificial intelligence module (David, see [0124]).

As per claim 15, the rejection of claim 1 is incorporated, David further discloses the process parameters comprise a temperature (David, [0085]).

As per claim 17, the rejection of claim 16 is incorporated, David further discloses a manufacturing device configured for manufacturing the component carriers based on the determined action plan (David, see [0063] and [0087]).

As per claim 18, the rejection of claim 16 is incorporated, David further discloses the apparatus is configured to carry out a method including defining a set of final product parameters as a target for component carriers to be manufactured, wherein the product parameters are influenceable by a set of process parameters being settable during the manufacturing method (David, see Fig. 6 steps 602, 604, Fig. 7, their corresponding paragraphs and [0119] for selecting critical dimensions (i.e. final product target parameters), wherein the product parameters are influenceable by a set of input data (i.e. process parameters being settable during the manufacturing method)), ranking the process parameter concerning their impact on the final product parameters (David, see [0066] and [0116] for determining relevant/irrelevant input data for impacting the target parameters (i.e. ranking the input data concerning their impact on the final product parameters), selecting a subset of higher ranked process parameters (David, see Fig. 6 step 606 and 610 and their corresponding paragraphs for selecting a subset of relevant input data (i.e. higher ranked process parameters)), inputting the selected subset of process parameters for processing by an artificial intelligence module (David, see Fig. 6 step 612 and their corresponding paragraphs), and determining an action plan for the manufacturing method based on an output of the artificial intelligence module (David, see Fig. 6 step 614 and Fig. 8 and their corresponding paragraphs).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20190369503 discloses a technique to generate predicted data for control or monitoring of a production process to improve a parameter of interest. Context data associated with operation of the production process is obtained. Metrology/testing is performed on the product of the production process, thereby obtaining performance data. A context-to-performance model is provided to generate predicted performance data based on labeling of the context data with performance data. This is an instance of semi-supervised learning. The context-to-performance model may include the learner that performs semi-supervised labeling. The context-to-performance model is modified using prediction information related to quality of the context data and/or performance data. Prediction information may include relevance information relating to relevance of the obtained context data and/or obtained performance data to the parameter of interest. The prediction information may include model uncertainty information relating to uncertainty of the predicted performance data.
	US20030220709 discloses a method for controlling at least one characteristic of a product of an industrial batch process. The method comprising the steps of creating a hierarchical knowledge tree describing the process. Following the creation of a knowledge tree a learning process occurs. This leads to the creation of a global model. During the execution of a batch process, the global model is applied to dynamically target subsequent phase parameters based on already executed phases.
	US20160313651 discloses a defect prediction method for a device manufacturing process involving production substrates processed by a lithographic apparatus, the method including training a classification model using a training set including measured or determined values of a process parameter associated with the production substrates processed by the device manufacturing process and an indication regarding existence of defects associated with the production substrates processed in the device manufacturing process under the values of the process parameter, and producing an output from the classification model that indicates a prediction of a defect for a substrate.
	US20160246185 discloses in a lithographic process, product units such as semiconductor wafers are subjected to lithographic patterning operations and chemical and physical processing operations. Alignment data or other measurements are made at stages during the performance of the process to obtain object data representing positional deviation or other parameters measured at points spatially distributed across each unit. This object data is used to obtain diagnostic information by performing a multivariate analysis to decompose a set of vectors representing the units in said multidimensional space into one or more component vectors. Diagnostic information about the industrial process is extracted using the component vectors. The performance of the industrial process for subsequent product units can be controlled based on the extracted diagnostic information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117